Motion by the appellant for reargument of an appeal from a sentence of the County Court, Westchester County, imposed March 28, 1996, which was determined by decision and order of this Court dated March 31, 1997.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted, and upon reargument it is
Ordered that the unpublished decision and order of this Court dated March 31, 1997, in the above-entitled case, is recalled and vacated, and the following decision and order is substituted therefor:
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Westchester County (Lange, J.), imposed March 28, 1996, on the ground that the sentence is both illegal and excessive.
Ordered that the sentence is affirmed. No opinion. Mangano, P. J., Miller, Ritter, Santucci and Krausman, JJ., concur.